DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18-21 are rejected under 35 U.S.C. 102(a) as being anticipated by Shroer et al. (10,364,092).  Shroer et al. disclose, in figs. 1-6,
Re-claim 1, an apparatus comprising: a rod 20, 25,  a casing 30, configured to move relative to the rod; a trigger 60 configured to move the casing in response to force applied to the trigger; and a nozzle 34 coupled to the casing with the rod extending within the casing, the nozzle being configured and arranged with the casing and the rod to: in a dispensing state, dispense fluid material through the nozzle in response to movement of the casing relative to the rod that provides a gap between the rod and nozzle and permits flow of the fluid material to the nozzle; and in a closed state, seal the nozzle with the rod in response to movement of the casing relative to the rod.

Re-claim 2,  wherein the rod includes: a hollow inner portion configured to convey the fluid material to the nozzle; and an end portion configured to: in the dispensing state, flow the fluid material into the nozzle; and in the closed state, engage with and seal the nozzle.
Re-claim 3, wherein the end portion of the rod has an outer surface shaped and configured to seal the nozzle by engaging with an inner surface of the nozzle and therein seal the end portion of the rod to the nozzle and preventing the fluid material from flowing out of the nozzle (fig. 7).
Re-claim 4, wherein the outer surface includes a cylindrical end portion that is shaped and configured to seal the nozzle by engaging with a cylindrical inner surface of the nozzle for sealing the nozzle.
Re-claim 5, wherein the outer surface includes a tapered exterior portion extending from the cylindrical end portion and having an opening 28 therein to flow the fluid material into the nozzle.

Re-claim 6, wherein the inner surface of the nozzle includes a tapered portion extending from the cylindrical inner surface of the nozzle and aligned with the tapered exterior portion, in the closed state.
Re-claim 3, wherein the outer surface includes a cylindrical end portion that is shaped and configured to seal the nozzle by engaging with a cylindrical inner surface of the nozzle for sealing the nozzle; and the outer surface includes a tapered portion extending from the cylindrical end portion; and
the inner surface of the nozzle includes a tapered portion extending from the cylindrical inner surface that, in the closed state, aligns with the tapered portion of the outer surface.
Re-claim 8, wherein: an interior portion of the nozzle and an exterior portion of the end portion are tapered; and

an outer surface of the tapered exterior portion of the end portion of the rod is configured to, in the closed state, align with an inner surface the tapered interior portion of the nozzle.
Re-claim 9, wherein the outer surface of the tapered exterior portion has an opening to flow the fluid material into the nozzle.
Re-claim 10, wherein the trigger is configured to move the casing relative to the rod in the dispensing state, in response to the application of force that causes movement of the trigger.
Re-claim 11,  wherein the rod includes a hollow inner portion configured to convey the fluid material to the nozzle and an opening configured to flow the fluid material to
into the nozzle in the dispensing state, the rod being configured to engage the opening with the nozzle for sealing the opening in the closed state.
Re-claim 12, further including a spring 70 configured to apply a spring force that maintains the nozzle and rod in the closed state, wherein the trigger includes a lever configured to, in response to the trigger being squeezed, apply a force to the casing that counters the spring force and moves the casing relative to the rod in the dispensing state.
Re-claim 13,  wherein the nozzle is part of the casing (fig. 2).
Re-claim 14, wherein the trigger is configured to move the casing relative to the rod in the dispensing state, in response to the application of force that causes movement of the trigger.
Re-claim 15, wherein the trigger includes a pivot mechanism 68, 62  configured to, in response to the application of the force that causes the trigger to pivot about the pivot mechanism, facilitate application of force from the trigger to the casing that causes longitudinal movement of the casing relative to a length of the rod.
Re-claim 16, further including an adapter interface 26 configured to couple to a container having the fluid material therein; and

a conduit 22 coupled to the adapter interface and the rod, the adapter interface and conduit being configured and arranged to supply the fluid material from the container to the rod in response to actuation of the trigger in the dispensing state.
Re-claim 18, wherein the trigger is configured and arranged with the nozzle to, in the dispensing state, control a bead size of the fluid material dispensed through the nozzle based on a distance at which the trigger is actuated.
Re-claim 19, an apparatus comprising:
a casing 30 having a nozzle with an opening therein;
a rod 20, 25 extending within the casing and having an end portion with openings therein, the rod being configured and arranged with the casing to:
dispense fluid material through the rod and the nozzle via the openings 28 in the end portion of the rod in a dispensing state in which the nozzle is offset from the end portion of the rod; and prevent the fluid material from being dispensed through the rod and the nozzle in
a closed state in which the end portion of the rod seals the nozzle opening.
Re-claim 20, wherein the rod is configured and arranged with the casing to switch between the dispensing state and the closed state by moving the casing relative to the rod, including:
moving the casing and rod to provide a gap between the rod and the nozzle, therein allowing the fluid material to flow through the openings and into the nozzle; and
moving the casing and rod to engage an outer surface of the end portion with an inner surface of the nozzle and therein seal and prevent the nozzle from dispensing the fluid material.
Re-claim 21, further including a trigger 60 and a spring 70 configured to:
in response to force applied to the trigger, move the casing relative to the rod to disengage the casing from the rod and therein provide the gap; and

in response to the force applied to the trigger being relieved, move the casing relative to the rod and therein engage the outer surface of the end portion of the rod with the inner surface of the nozzle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shroer et al. in view of Kopp (5,683,644).
Shroer et al. lack to disclose the adapter interface includes a check valve configured to prevent backflow of material from the conduit via the adapter interface, when the adapter interface is not coupled to the container.
Kopp teaches, in fig. 1, an adapter interface 21 for an aerosol container in a foam gun comprising a check valve 22 configured to prevent backflow of material from the conduit via the adapter interface, when the adapter interface is not coupled to the container.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kopp, to modify the invention of Shroer et al. with the adapter interface includes a check valve in order to prevent backflow of material from the conduit via the adapter interface, when the adapter interface is not coupled to the container.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 8, 2022